964 N.E.2d 506 (2012)
357 Ill. Dec. 827
PEOPLE State of Illinois, petitioner,
v.
Nelda WEBSTER, respondent.
No. 111535.
Supreme Court of Illinois.
March 28, 2012.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Third District, is directed to vacate its judgment in People v. Webster, case No. 3-09-0826 (11/02/10). The appellate court is directed to reconsider its judgment in light of People v. Kladis, 2011 IL 110920, 355 Ill. Dec. 933, 960 N.E.2d 1104, to determine if a different result is warranted.